Citation Nr: 1423853	
Decision Date: 05/27/14    Archive Date: 06/03/14

DOCKET NO.  04-06 367	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a left kidney disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

F. Yankey Counsel



INTRODUCTION

The Veteran served on active duty from June 1989 to December 1998.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2002 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which, inter alia, denied the Veteran's July 2002 claim for entitlement to service connection for a left kidney disorder.

In a November 2007 decision, the Board, inter alia, denied the Veteran's claim for entitlement to service connection for a left kidney disorder.  The Veteran subsequently appealed to the United States Court of Appeals for Veterans Claims (Court).  In June 2010, the Court remanded the case in order for the Board to obtain an adequate medical opinion.  In February 2011, consistent with the Court's remand, the Board remanded the issue of entitlement to service connection for a left kidney disorder to the RO for additional development.  The case came before the Board again in October 2011, at which time, the Board again, denied the Veteran's claim for service connection for a left kidney disorder.  The Veteran again appealed the Board's decision to the Court, and in an October 2013 Memorandum Decision, the Court vacated the Board's decision and remanded the case to the Board for action consistent with the Memorandum Decision.  The case has been returned to the Board for further appellate consideration.

The Veteran originally requested a Board hearing in his February 2004 substantive appeal; however, in a March 2006 statement, the Veteran withdrew his request for a Board hearing.  The hearing request is therefore deemed withdrawn.  
38 C.F.R. § 20.704(e) (2013).  In April 2006, the Veteran withdrew his request for a hearing before a Decision Review Officer (DRO).



FINDINGS OF FACT

1.  Clear and unmistakable evidence shows that the Veteran has been diagnosed with a left kidney disorder, namely left hydronephrosis secondary to ureteropelvic junction obstruction, which has been classified as a congenital disease by the medical evidence of record.

2.  The evidence does not clearly and unmistakably show that the Veteran's left kidney disorder, diagnosed as hydronephrosis secondary to ureteropelvic junction obstruction was not aggravated in service.


CONCLUSION OF LAW

The Veteran's kidney disorder, diagnosed as left hydronephrosis secondary to ureteropelvic junction obstruction pre-existed service, but was aggravated therein.  38 U.S.C.A. § 1110, 1153 (West 2002); 38 C.F.R. § 3.306 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013) defined VA's duty to assist a Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

The VCAA is not applicable where further assistance would not aid the appellant in substantiating his claim.  Wensch v. Principi, 15 Vet App 362 (2001); 
see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).  In view of the Board's favorable decision, further assistance is unnecessary to aid the Veteran in substantiating his claim for service connection for a left kidney disorder.

Legal Criteria

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

With chronic diseases shown as such in service, or within the presumptive period after service, so as to permit a finding of service connection, subsequent manifestation of the same chronic disease at any later date, however remote, are service-connected unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  § 3.303(b) does not apply to any condition that has not been recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

A Veteran is presumed to have been in sound condition when enrolled for service, except for any disease or injury noted at the time of enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

The regulations provide expressly that the term "noted" denotes "[o]nly such conditions as are recorded in examination reports," 38 C.F.R. § 3.304(b), and that "[h]istory of pre- service existence of conditions recorded at the time of examination does not constitute a notation of such conditions."  Id at (b)(1); 
38 U.S.C.A. §§ 1111, 1137. 

Generally, a preexisting injury or disease will be considered to have been aggravated by active service where there was an increase in disability during such service, unless there is a specific finding that the increase in disability was due to the natural progress of the disease; however, aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  38 U.S.C.A. § 1153 (West 2002); 
38 C.F.R. § 3.306 (2013).  If the disorder becomes worse during service and then improves due to in- service treatment to the point that it was no more disabling than it was at entrance into service, the disorder is not presumed to have been aggravated by service.  Verdon v. Brown, 8 Vet. App. 529 (1996). 

Every Veteran shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence or medical judgment is such as to warrant a finding that the disease or injury existed before acceptance and enrollment, and was not aggravated by such service.  
38 U.S.C.A. § 1111. 

In order to rebut the presumption of sound condition under 38 U.S.C. § 1111, the government must show by clear and unmistakable evidence both that the disease or injury existed prior to service, and that the disease or injury was not aggravated by service.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004). 

To satisfy the second requirement for rebutting the presumption of soundness, the government must rebut a statutory presumption of aggravation by showing, by clear and unmistakable evidence, either that (1) there was no increase in disability during service, or (2) any increase in disability was "due to the natural progression" of the condition.  Joyce v. Nicholson, 443 F.3d 845, 847 (Fed. Cir. 2006). 

The clear and unmistakable evidentiary standard applies to the burden to rebut the presumption, but this standard does not require the absence of conflicting evidence.  Kent v. Principi, 389 F.3d 1380, 1383 (Fed. Cir. 2004). 

In this regard, the presumption of soundness does not apply to congenital defects because such defects "are not diseases or injuries" within the meaning of 
38 U.S.C.A. §§ 1110 and 1111.  See 38 C.F.R. § 3.303(c).  See also 
Quirin v. Shinseki, 22 Vet. App. 390 (holding that the presumption of soundness does not apply to congenital defects); Winn v. Brown, 8 Vet. App. 510, 516 (1996) (holding that a non-disease or non-injury entity such as a congenital defect is "not the type of disease- or injury-related defect to which the presumption of soundness can apply"). 

However, if it is determined during service that a veteran suffers from a congenital disease, as opposed to a defect, VA cannot simply assume that, because of its congenital nature, the disease must have preexisted service.  That is, the presumption of soundness still applies to congenital diseases that are not noted at entry.  Quirin, 22 Vet. App. at 396-97.  Since the presumption of soundness at entrance attaches in this case, as generalized osteoarthritis was not diagnosed on enlistment, VA must show by clear and unmistakable evidence that the congenital disease preexisted service and was not aggravated thereby.  Monroe v. Brown, 
4 Vet. App. 513, 515 (1993).  VA may not rely on a regulation as a substitute for the requirement that it rely on independent medical evidence.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  VA's Office of General Counsel has also confirmed that the existence of a congenital hereditary disease under 38 C.F.R. § 3.303(c) does not always rebut the presumption of soundness, and that service connection may be granted for congenital hereditary diseases which either first manifest themselves during service or which preexist service and progressed at an abnormally high rate during service.  See VAOPGCPREC 67-90; 55 Fed. Reg. 43,253  (1990).  

In short, service connection is available for congenital diseases, but not defects, that are aggravated in service.  Quirin, 22 Vet. App. at 394; Monroe v. Brown, 4 Vet. App. 513, 515 (1993).  In cases where the appellant seeks service connection for a congenital condition, the Board must indicate whether the condition is a disease or defect and discuss the presumption of soundness.  Quirin, 22 Vet. App. at 394-97.  It follows that in such cases where a congenital condition is at issue, a VA medical opinion may be needed to determine whether the condition is a disease or defect, whether the presumption of soundness has been rebutted, and if so whether there was aggravation during service.  Id. at 395.

If the presumption of soundness is not rebutted, the claim is one for service connection rather than compensation based on aggravation.  Wagner. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of the matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2010); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. At 54.  

Analysis

The Veteran's service treatment records include no complaints, diagnoses, or treatments of any kidney disorder.  In his Reports of Medical Examination dated June 1989 and April 1998, clinicians found that the Veteran's endocrine system was normal.  However, service treatment records do contain multiple complaints of low back pain, including in February 1992, April 1992, July 1992, August 1992, November 1992, November 1994, and January 1995.  Significantly, the Veteran frequently attributed his low back pain to having lifted a heavy valve on a ship during service.  Additionally, clinicians diagnosed the Veteran with scoliosis in service.
Post-service treatment records show that X-rays taken of the Veteran's left kidney in March 2002, by private physician, T.D.W., revealed a large soft tissue mass.  Also in March 2002, another private physician, J.C.S., performed a computed tomography (CT) scan and an ultrasound of the Veteran's left kidney.  The physician found that the left kidney was markedly enlarged and hydronephrotic, with a thin densely enhancing rim.  He also found that the kidney had marked dilatation of the renal pelvis and pyelocalyceal system.  He concluded that the Veteran had a "congenital UPJ [ureteropelvic junction] stenosis" and he confirmed the "marked hydronephrosis."  The physician also noted that there was a fair amount of echogenic fluid present, and concluded that it was fluid with chronic changes rather than a soft tumor mass obstructing the left renal pelvis.  He opined that this was a "longstanding congenital UPJ stenosis resulting in near total destruction of the left renal parenchyma."

Later in March 2002, another physician, A.J.N., performed a renal scan and found a high-grade obstruction on the left side with gradually increasing accumulation of radionucleide within the cortical regions.  The left kidney was markedly enlarged by at least 50 percent as compared to the right.

In his July 2003 notice of disagreement, the Veteran asserted that his private treating clinicians had told him that his left kidney disorder had gotten worse due to the absence of treatment during his years in service.  Additionally, the Veteran has asserted that his in-service complaints of back pain were early manifestations of his current left kidney disorder.

In June 2005, a VA physician performed a kidney scan on the Veteran and found left sided hydronephrosis due to obstruction.  In August 2005, another VA clinician diagnosed the Veteran with moderate-to-severe left hydronephrosis.  Findings were compatible with high-grade stenosis or incomplete obstruction at the left UPJ.

The Veteran was afforded a VA examination of his left kidney in May 2006.  The Veteran reported that he had sought medical advice for lower back pain during service, and stated that his kidney problems should have been diagnosed by in-service clinicians when he began having that low back pain.  The VA examiner noted that the Veteran had been diagnosed with a kidney disorder, namely left hydronephrosis secondary to ureteropelvic junction (UPJ) obstruction.  He noted further that, according to Current Surgical Diagnosis (2003), the condition is commonly congenital, however it may be acquired in adulthood.  He opined that, based on the diagnosis in the Veteran's claims file of congenital UPJ in March 2002, (by a private clinician), a congenital disorder such as this is less likely than not a result of the Veteran's military service.  Although the examiner apparently found that the Veteran's left kidney disorder was likely congenital, as opposed to being acquired in adulthood; he did not offer an opinion as to whether the congenital, and therefore, preexisting left kidney disorder was aggravated during the Veteran's active military service.  As such, the Board finds that the opinion is incomplete, and therefore, inadequate for evaluation purposes.

In a May 2009 letter, private physician, J.F.M. M.D. opined that it was likely that the Veteran's complaints in 1992 were related to his UPJ stenosis as his CT scan of the abdomen in March 2002 suggested his problem was "long standing" and the Veteran had consistent complaints of left sided back pain.  However, he also concluded that he was uncertain as to whether the Veteran's condition was aggravated by the rigors of military service.  

However, in a subsequently received December 2010 letter, J.F.M., M.D., along with another private physician, J.E.B., M.D., concurred that "it is likely [that the Veteran's in-service] complaints [of back pain] in 1992 were related to his left ureteropelvic junction stenosis [UPJ] as a CT [computed tomography] scan of the abdomen in March 2002 suggested his problem was 'long-standing' and [the Veteran] has consistent complaints of left-sided back pain.  They opined further that they were "certain that the Veteran's left kidney] condition was aggravated by the rigors of military service and [that his] kidney condition [would] affect him for the rest of his life."  The Board finds that this opinion is adequate, in that the physicians considered the Veteran's in-service and post-service medical record, and provided a clear rationale for their opinion.  As such, it is afforded greater probative weight than the May 2006 VA opinion.  The Board is free to favor one medical opinion over another, provided it offers an adequate statement of reasons and bases for doing so.  See Evans v. West, 12 Vet. App. 22, 30 (1998).
The Veteran was afforded another VA examination of his left kidney in March 2011.  The examiner noted that the Veteran's service treatment records included a June 1989 urinalysis testing, which showed a negative albumin reagent strip and a negative sugar reagent strip, and no noted abnormalities.  The examiner also noted that the Veteran's November 1994 complete blood count (CBC) was within normal limits, and his urinalysis was completely negative.  Similarly, the examiner noted that the Veteran's March 1996 chemistry was within normal limits, his CBC was within normal limits, and his urinalysis was negative.  Likewise, the examiner found that the Veteran's April 1998 urine albumin and urine sugar tests were negative.  The examiner diagnosed the Veteran with left kidney hydronephrosis status-post (s/p) pyeloplasty for a left UPJ obstruction.  He opined that it was less likely than not that the Veteran's left kidney condition was caused by, or a result of, or was aggravated by his previous military service.  In this regard, he noted that on review of service medical records, or service treatment records, the Veteran had testing performed while in the military, including a lumbar spine X-ray and definitely had laboratory testing on several occasions, which was negative.  He also noted that on three separate occasions a urinalysis was performed and was negative, and that a chemistry test was also performed on one of the above exams while on active duty.  The examiner concluded that while it is evident that the Veteran complained of lower back pain while on active duty, no formal urological diagnosis was noted regarding his UPJ condition until 2002.  The examiner also indicated that he had considered the opinion given by the private urologist in December 2010, and opined that it is likely that any aggravation would have manifested itself on labwork performed during active duty.

In September 2011, a private physician, R.T.S., M.D., reviewed the Veteran's records and opined that "dating back to 1992, [the Veteran's] left-sided back/flank pain could have been related to left ureteropelvic junction obstruction."  However, he noted that the problem was that there was no diagnostic urological workup done in 1992 that could have confirmed a left ureteropelvic obstruction.  He also noted that the Veteran was first objectively diagnosed with a left kidney disorder in March 2002.

The Board finds that there is clear and unmistakable evidence that a left kidney disorder pre-existed service.  In this regard, the records from March 2002, particularly the CT report, indicated that the left UPJ stenosis was congenital in nature.  The May 2006 VA examiner referred to these records in determining that the left kidney disorder is congenital in nature.  There is no evidence of record to contradict these findings and opinions as to the left kidney condition being congenital in nature.  The evidence showing that the left kidney condition is congenital in nature clearly and unmistakably establishes that it preexisted service.

The Board also notes that, for purposes of this appeal, the Veteran's left kidney disorder has been classified as a congenital disease, and not a defect.  See October 2013 Court of Appeals Memorandum Decision.  Congenital diseases may be recognized as service connected if the evidence as a whole shows aggravation in service within the meaning of VA regulations.  Service connection is available for congenital diseases, but not defects, that are aggravated in service.  Quirin, 22 Vet. App. at 394; Monroe v. Brown, 4 Vet. App. 513, 515 (1993).  

The evidence does not clearly and unmistakably demonstrate that the preexisting left kidney disorder was not aggravated in service.  In this regard, as noted above, service treatment records contain multiple complaints and treatment for low back pain throughout 1992, and in 1994 and 1995, and the Veteran frequently attributed his low back pain to having lifted a heavy valve on a ship during service.  He was also repeatedly diagnosed with muscle strains of the low and mid back during service.  Furthermore, two private physicians opined in December 2010, that that the Veteran's in-service complaints of back pain in 1992 were related to his left UPJ stenosis, and that that they were certain that the Veteran's left kidney condition was aggravated by the rigors of military service.  The Board finds that such rigors of military service likely included lifting heavy objects as reported by the Veteran.  A private physician who reviewed the Veteran's records in September 2011 also opined that the Veteran's left-sided back and flank pain in 1992 could have been related to his left ureteropelvic junction obstruction."  While this opinion, on its own, is not sufficient to show that the Veteran's pre-existing kidney disorder was aggravated in service, when considered in conjunction with the December 2010 private opinion and the medical evidence in the service treatment records, it does lend strong support to the Veteran's claim.

The Board further notes that the Veteran is competent to report back and flank pain symptomatology from his period of service to the present.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Further, the evidence is deemed credible, as his statements have not changed during the pendency of this appeal, and more than one medical provider has indicated that the rigors of military service may have aggravated his left kidney disorder.  The Veteran's lay statements have been afforded significant probative value due to their competency and credibility in the context of this appeal.

Probative medical evidence of record establishes that the Veteran's left kidney disorder, although congenital in nature, is a disease which was aggravated beyond its normal progression during his period of active service.  There is evidence against the claim, in that the March 2011 VA examiner opined that it was less likely than not that the Veteran's left kidney condition was caused by, the result of, or aggravated by his previous military service.  However, having reviewed all of the evidence in a light most favorable to the Veteran, the Board finds that the evidence is at least in equipoise. 


ORDER

Service connection for a left kidney disorder is granted.



____________________________________________

Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


